Case 7:14-cr-00768-VB Document 547 Filed 03/31/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

eee eer sem xX VR
UNITED STATES OF AMERICA oe 3 \3 \ \r\
v. ORDER

Defendant.
eee nen ee ee een eee eee ane =--X

 

A status conference in this violation of supervised release matter is scheduled for
May 5, 2021, at 10:00 a.m. Because of the current public health emergency, the Court will

conduct the conference by telephone conference call. During a conference held by telephone on

 

March 31, 2021, defendant waived his right to be physically present and consented to appear by
telephone during the May 5, 2021, status conference. |

At the time of the scheduled hearing, all counsel and defendant shall attend by calling the
following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: March 31, 2021
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
